UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-K/A AMENDMENT NO. 1 x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended June30, 2012 ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50970 PSB Holdings,Inc. (Name of Registrant as Specified in its Charter) Federal 42-1597948 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 40 Main Street, Putnam, Connecticut (Address of Principal Executive Office) (Zip Code) (860) 928-6501 (Registrant’s Telephone Number including area code) Securities Registered Under to Section12(b)of the Act: Common Stock, par value $0.10 per share (Title of Class) The NASDAQ Stock Market LLC (Name of exchange on which registered) Securities Registered Under Section12(g)of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES¨NOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 of 15(d) of the Act. YES¨NOx Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file reports), and (2)has been subject to such requirements for the past 90 days. (1)YESxNO¨ (2)YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo ¨ Indicate by a check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendments to this Form10-K.x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)¨YESxNO The aggregate value of the voting stock held by non-affiliates of the Registrant, computed by reference to the closing price of the Common Stock as of December31, 2011 ($4.50) was $7.9 million. As of August31, 2012, there were 6,528,863 shares outstanding of the Registrant’s Common Stock, including 3,729,846 shares owned by Putnam Bancorp, MHC. DOCUMENTS INCORPORATED BY REFERENCE None. EXPLANATORY NOTE This Amendment No.1 to the Form 10-K for the fiscal year ended June30, 2012, is filed solely to furnish Exhibit101 in accordance with Rule405(a)(2) of RegulationS-T. No other changes have been made to the Form 10-K. This Amendment No.1 does not reflect events that may have occurred subsequent to the original filing date of the Form 10-K and does not modify or update in any way disclosures made in the Form 10-K. Pursuant to Rule406T of RegulationS-T, these interactive data files on Exhibit101 are deemed not filed or part of a registration statement or prospectus for purposes of Sections 11 or 12 of the Securities Act of 1933, are deemed not filed for purposes of Section18 of the Securities Exchange Act of 1934, and otherwise are not subject to liability under those sections. EXHIBITS The following materials from the Company’s Annual Report on Form10-K/A for the fiscal year ended June 30, 2012, formatted in XBRL: (i)the Condensed Consolidated Balance Sheets, (ii)the Condensed Consolidated Statements ofIncome, (iii)the Condensed Consolidated Statements of Changes in Stockholders’ Equity, (iv)the CondensedConsolidated Statements of Cash Flows and (v)the Notes to Condensed Consolidated Financial Statements. SIGNATURES In accordance with Section13 of the Exchange Act, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PSB HOLDINGS, INC. Date: October 3, 2012 By: /S/THOMAS A. BORNER Thomas A. Borner President and Chief Executive Officer and Director (Duly Authorized Representative)
